FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     December 6, 2022

                                   No. 04-22-00417-CV

                                Rigoberto SANCHEZ, Jr.,
                                        Appellant

                                             v.

                               COTT BEVERAGES, INC.,
                                      Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI02505
                     Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
       Appellant’s third motion for an extension of time to file his brief is GRANTED IN
PART. Appellant’s brief is due on or before January 17, 2023. No further requests for an
extension of time will be considered absent extenuating circumstances.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court